Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-8, 10, 12-14 and 33-34 are indicated to be allowable as the closet prior art by Ten Kate does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the sensor apparatus comprises a wireless charging interface for wirelessly charging the battery, and wherein the processor is configured to determine if the battery is being charged via the wireless charging interface, and in response to determining that the battery is being charged via the wireless charging interface, upload data stored in the data store to the remote device via the wireless communications interface” as recited in claim 1, “wherein the processor is configured to operate the wireless communications interface to communicate with the wireless communications interface of another sensor apparatus, and to receive signals indicative of a change in position and/or orientation from at least one position and/or orientation sensor from the other sensor apparatus and to determine the position and/or orientation of the other sensor apparatus, and compare the position and/or orientation of the other sensor apparatus with its own position and/or orientation.” as recited in claim 13, and “wherein, based on knowledge of the orientation of the sensor in the x axis, and knowledge of the orientation of the second sensor in the x and y axes, the processor is configured to invert the orientation of the sensor in the y axis so that the orientation in the y axis for the sensor is opposite to the orientation of the second sensor in the y axis.” as recited in claim 33 are . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685